DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 11 and 20 of U.S. Patent No. 10,815,320. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim non-vulcanized composition comprising a polymer and a functionalized resin.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blok et al. (US 2016/0264689).
Blok et al. disclose a composition comprising an elastomer, filler and silane-functionalized hydrocarbon polymer modifier, which can be made into nanocomposites (non-vulcanized) (abstract, [0052]-[0056], [0094]-[0108], [0121]-[0140]).
The limitations of claim 2 can be found in Blok et al. at [0052] and [0060], where it discloses the hydrogenated terpenes and natural rubber.
The limitations of claims 3 and 4 can be found in Blok et al. at [0108], where it discloses the structure.
The limitations of claim 5 can be found in Blok et al. at [0060] and [0068], where it discloses the polycyclopentadiene and piperylene.
The limitations of claim 6 can be found in Blok et al. at [0108], where it discloses the structure with sulfide.
The limitations of claim 7 can be found in Blok et al. at [0094], where it discloses the hydroxyl or alkoxy.
The limitations of claims 8 and 9 can be found in Blok et al. at [0081], where it discloses the molecular weight greater than 600.
The limitations of claim 10 can be found in Blok et al. at [0115], where it discloses the silica.
The limitations of claim 11 can be found in Blok et al. at [0159], where it discloses the coupling of resin to silica.
The limitations of claim 12 can be found in Blok et al. at [0103] and [0105], where it discloses the various silane such as epoxycyclohexylethyltrimethoxysilane or ureido silane.
Blok et al. at [0052], where it discloses the polyisoprene rubber.
The limitations of claim 14 can be found in Blok et al. at [0157], where it discloses the hoses and belts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.